DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          CLIFFORD GRINDS,
                              Appellant,

                                      v.

         SOUTHWIND MANAGEMENT SERVICES, INC., et al.,
                         Appellee.

                               No. 4D20-1672

                               [April 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2018-CA-
0001889-XXXX-MB.

   Clifford Grinds, Blountstown, pro se.

   Lissette Gonzalez of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KUNTZ and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.